OFFICE   OF THE   ATTORNEV   GENEFAL   STWE   OF TEXAS

   JOHN      CORNYN




                                                 March 31,1999



Robert A. Swerdlow, Ph.D.                                   Opinion No. JC-0030
Chairman, Texas Council on Purchasing
  from People with Disabilities                             Re: Financial reporting requirements applicable
P.O. Box 13047                                              to Texas Council on Purchasing from People with
Austin, Texas 78711-3047                                    Disabilities under section 122.022 of the Human
                                                            Resources Code (RQ-1217)


Dear Dr. Swerdlow:

        You have asked this office to interpret the language of section 122.022 of the Human
Resources Code, which requires the Texas Council on Purchasing from People with Disabilities
(“the Council”) annually to file with the Governor and each house ofthe legislature “a complete and
detailed written report accounting for all funds received and disbursed by the council during
the preceding year.” You ask whether section 122.022 “requires the Council to include its
accounting of monies received regardless of the absence of a legislative appropriation.” Letter from
Robert A. Swerdlow, Ph.D., to Honorable Dan Morales, Attorney General (Oct. 28, 1998) (on tile
with Opinion Committee) [hereinafter Swerdlow letter of 10/28/98]. We conclude that it does.

         The Council, as this office recently noted in Attorney General Opinion DM-496, “is
authorized to approve community rehabilitation programs under which persons with disabilities
produce goods or perform services for compensation” and “is charged with determining the fair
market value of products and services manufactured or provided by persons with disabilities and
offered for sale to state agencies by community rehabilitation programs.” Tex. Att’y Gen. Op. No.
DM-496 (1998) at l-2. To effect these ends, the Council, as you put it, “contract[s] with a [central
nonprofit agency] to carry out the day to day functions of the State Use Program.” Swerdlow letter
of 10/28/98, supra. The statute requires the General Services Commission (“the Commission”) to
provide the Council with “legal, clerical, administrative, and other necessary support.” TEX. HUM.
REX CODE ANN. section 122.012(a) (Vernon Supp. 1999). The Council has not received a
legislative appropriation; rather, we understand it relies upon, under section 122.0 19(f), a percentage
of the management fee paid to the central nonprofit agency, which is set “in the amount necessary
to reimburse the general revenue fund for direct and reasonable costs incurred by the commission
in administering its duties under this chapter.” Id. 5 122.019(f).
Robert A. Swerdlow, Ph.D. - Page 2            (JC-0030)




Human Resources Code section 122.022, about which you ask, reads in relevant part:

           On or before November 1 of each year, the council shall file with the
           governor and the presiding officer of each house of the legislature a complete
           and detailed written report accounting for all funds received and disbursed
           by the council during the preceding year. The annual report must meet the
           reporting requirements applicable to financial reporting provided in the
           General Appropriations Act.

Id. 5 122.022(a) (emphasis added).

        As you inform us, the central nonprofit agency with which you contract has prepared the
annual reports referenced in section 122.022(a) as part of its contractual obligations. However, “[i]n
previous reports tiled there was no reference to monies received and disbursed by the Council nor
its predecessor, the Texas Committee on Purchases of Products and Services of Blind and Severely
Disabled Persons.” Swerdlow letter of 10/28/98, supra. You ask whether the Council is obliged to
include in its annual report an accounting of all funds received and disbursed “regardless of the
absence of a legislative appropriation.” Id. We conclude that the Council is so obliged.

         Nothing in the statutory requirement that the Council must account in its annual report for
“all funds received and disbursed       during the preceding year” restricts the definition of funds to
legislative appropriations. In interpreting the statutory language, we must read words in common
use “according to their natural, ordinary, and popular meaning,” 67 TEX. RJR. 3D Statutes 3 100
(1989); see also TEX. GOV’T CODEANN. 5 311.01 l(a) (Vernon 1998) (words and phrases to be
“construed according to the rules of grammar and common usage”); Commissioners Court ofTitus
County v. Agun, 940 S.W.2d 77,80 (Tex. 1997) (unambiguous statutory language given “common
everyday meaning”). The word “all” is defined by Webster’s Ninth New Collegiate Dictionary as
meaning, inter alia, “1 a: the whole amount or quantity of. . . b: as much as possible         2: every
member or individual component of. . 3: the whole number or sum of               .4: EVERY 5: any
whatever.” WEBSTER’SNINTHNEW COLLEGIATE               DICTIONARY   70-71 (1985) (examples omitted).
We therefore read the statute as requiring an accounting of all funds, from whatever source derived.

          Nor is our conclusion affected by the second sentence of section 122.022(a), which requires
 that the report “meet the reporting requirements applicable to financial reporting provided in the
 General Appropriations Act.” TEX.HUM.RES.CODEANN.5 122.022(a) (Vernon Supp. 1999). The
 legislature here has simply set the standard which the report is to follow, not required that it refer
 solely to appropriated funds.

        Accordingly, then, we conclude that section 122.022 ofthe Human Resources Code requires
 the Texas Council on Purchasing from People with Disabilities to account on an annual basis for all
 funds received and disbursed, from whatever source derived, and the absence of legislatively
 appropriated funds has no effect on this requirement.
Robert A. Swerdlow, Ph.D. - Page 3          (JC-0030)




                                     SUMMARY

               The Texas Council on Purchasing from People with Disabilities must
           account on an annual basis for all funds received and disbursed, from
           whatever source derived.




                                            JOHN     CORNYN
                                            Attorney General of Texas


ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by James E. Tourtelott
Assistant Attorney General